Adel, J.
(dissenting in part). I concur for affirmance of the judgment in favor of defendant Sanuel Fine, but dissent as to the reversal of the judgment in favor of defendant Commercial Outfitting Co., Inc., and the granting of a new trial to such defendant; and vote to affirm said judgment.
It does not follow as matter of law that the one in charge of a public building is liable to a window cleaner for personal injuries, and that the only question for the jury is the assessment of damages when there is a violation of the Labor Law in that there is a failure to provide safety devices on the windows. The questions of control, negligence, contributory negligence and proximate cause are for the jury in an action based on violation of the statute, as well as in an action in common-law negligence. The trial court herein properly so charged. The evidence, which is undisputed, is ample to sustain the finding of the jury and the determination should not be interfered with.
Judgment in favor of defendant Commercial Outfitting Co., Inc., reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event.
Judgment in favor of defendant Samuel Fine unanimously affirmed, with costs.